DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Status of Claims
	Applicant has cancelled claims 8, 16-17, 19, and 21 and claims 22-26 are new and considered for the first time leaving claims 1-7, 9-15, 20, and 22-26 are pending in the current application. Claims 15 and 20 are withdrawn as directed to a non-elected invention. Therefore claims 1-7, 9-14, and 22-26 remain for examination which are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for dextrin, bentonite and molasses as binders, does not reasonably provide enablement for all binders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
The broadest reasonable interpretation of claims 10-11 encompasses all potential agents that are capable of binding a pellet together. The specification discloses sufficient information for one of ordinary skill in the art to make a pellet using dextrin, bentonite and molasses as binders.  However, the specification does not provide direction on how to select binders that would result in a pellet is capable of holding together during handling while also not interfering with the reduction process to produce iron.  At the time of filing, the state of the art was such that iron pellets are known, but the multitude of binders that can successfully be employed are not.  Thus, the disclosed three examples of binders does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims as a person of ordinary skill would have to experiment with innumerable different binders to find ones that would not only hold the pellet together but would also not interfere with the production of iron. 

Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 9 recite the limitation "the carbonaceous material" in line 1 of claim 6 and line 2 of claim 9.  There is insufficient antecedent basis for this limitation in the claim. While claim 1 recites a carbonaceous reducing agent, there is no previous recitation of a carbonaceous material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-7, 9, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 3134667 A of Holowaty in view of US 6342089 B1 of McGaa and JP 2008-214715 A (with provided English translation) of Murai.
As to claims 1 and 26, Holowaty discloses a pellet of iron ore (Holowaty, claim 1) with an innermost layer containing coarse red hematite iron ore and carbonaceous fuel (Holowaty, claim 1; where red hematite iron ore meets the limitation of iron ore, and carbonaceous fuel meets the limitation of a carbonaceous reducing agent; as these are the two components disclosed by Holowaty in the innermost layer i.e. core, this meets the limitation of a core consisting of iron ore and carbonaceous reducing agent as no other components are added to the innermost layer). Holowaty discloses an outer layer consisting essentially of fine red hematite iron ore (Holowaty, claim 1; where consisting essentially of iron ore meets being a shell comprising iron ore that contains from 0% to less than 3% carbonaceous reducing agent). 
However, Holowaty does not explicitly disclose where the carbonaceous reducing agent is present in the core in an amount from about 3 wt% to 7 wt% nor from about 3 wt% to about 9 wt%.
Holowaty does disclose that carbonaceous fuel in sufficient quantities for sintering purposes in a conventional manner and then this mixture is charged into pelletizing drums to form the primary pellets (Holowaty, col. 3, lines 32-35).
McGaa relates to a method for producing direct reduced iron pellets. McGaa teaches that while direct reduced iron pellets may be produced without the use of internal reductants, adding internal reductants to the green pellets allows desired metallization levels to be obtained in shorter firing durations (McGaa, col 4, lines 42-45). McGaa teaches that the concentration of internal reductant in the green pellet can be between 2 and 20 percent (McGaa, col 5, lines 21-22; see also claim 8). McGaa teaches where the internal reductant is coke, coke breeze, coal char, lignite, coal, blast furnace dust, blast furnace sludge, petroleum coke, carbon-bearing battery waste, or other carbonaceous materials (McGaa, claim 9; emphasis added to show the claimed carbonaceous material; see also McGaa, col 5, lines 1-20; note that petroleum coke meets the limitation of pet coke). 
As Holowaty directs one of ordinary skill to look to the art to determine sufficient quantities of carbonaceous fuel, one would naturally look to McGaa to determine the amount to add. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 2 to 20% internal reductant such as petroleum coke as taught by McGee to the pellet disclosed in Holowaty to thereby achieve desired metallization levels to be obtained in shorter firing durations (McGaa, col 4, lines 42-45). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an amount of internal reductant such as petroleum coke in the claimed range of 3 to 7% and 3 to 9% as the amount of carbon in the pellet relates to the stoichiometric amount necessary to reduce the iron oxide to metal iron and this overlapping range would produce similar amounts of conversion of iron oxide to iron. The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP 2144.05(I).

As Holowaty instructs the use of sufficient quantities of carbonaceous fuel, this shows that the amount of carbonaceous material is a result effective variable to achieving the desired reduction of the metal based upon the composition of the iron in the pellet while retaining sufficient crush strength of the pellet (Holowaty, col. 3, lines 32-35).
Discovery of optimum ranges of a result effective variable in a known process is ordinarily within the skill of art and selection of the optimum ranges within the general condition is obvious, see MPEP 2144.05.
	As the combination of Holowaty and McGaa disclose 2-20% internal reductant, this means that 80-98% of the core would be iron ore. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches pellets with this composition are suitable for the iron making process (Holowaty, col 2, lines 15-17) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
Holowaty also does not explicitly disclose wherein the core and the shell transition in a manner such that no clearly distinct boundary exists between the core and the shell in a cross-section of the pellet.
Holowaty does disclose a method of making the iron ore pellets where a clayey iron ore and iron ore concentrates are pelletized in a pelletizing drum along with a carbonaceous fuel to form a primary pellet, which is then surrounded or encased within a hard surface coating comprised of a finely divided adhesive iron ore which is then sprinkled onto the primary pellet while rotating in the drum (Holowaty, col 2, lines 19-25; see also Holowaty, claim 6). Holowaty does not disclose drying the core prior to forming the shell, nor is any drying implied as the moisture content of the concentrates is between 9% and 9.5% (Holowaty, col 3, line 64 – col 4, line 1) and that moisture is used to hold the pellet together as no binders were used in preparing the pellet feed for sintering (Holowaty, col 4, lines 3-4). The pellet is then dried via sintering (Holowaty, claim 6).
The MPEP in section 2112 states that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
As the process disclosed in Holowaty matches the process disclosed by applicant for making the claimed pellets, a prima facie case of obviousness has been established that the pellets disclosed in Holowaty must have the property of the core and the shell transitioning in a manner such that no clearly distinct boundary exists between the core and the shell in a cross-section of the pellet.
	
Holowaty discloses a middle layer containing a blend of coarse red hematite iron ore, iron ore concentrates and carbonaceous fuel (Holowaty, claim 1; where the middle layer meets the limitation of an intermediate region between the core and the shell).
Holowaty does not explicitly disclose where the inner core comprises from about 25 wt % to about 75 wt % and the outer shell comprises from about 25 wt % to 75 wt %. 
Holowaty does show where there is a core, intermediate layer, and shell (Holowaty, Fig 2), but does not disclose explicit ratios for those features.
Murai relates to producing a non-baked agglomerate for iron making with high strength and high reducibility (Murai, abstract). Murai teaches the non-baked agglomerate is constituted of a core portion and an outer cover layer (Murai, paragraph [0010]; by being constituted of a core and a shell layer, a gradient is represented between the core concentration and the shell concentration). Murai teaches that a mixture of a carbonaceous material and a binder is granulated in an iron raw material to form a primary granule which becomes a core portion of the agglomerated ore (Murai, paragraph [0014]). Murai teaches that the coating layer (shell) is made of a mixture of iron raw material and binding material (Murai, paragraph [0018]). Murai teaches that the coating layer is not significantly blended with a carbonaceous material (Murai, paragraph [0017]). Murai teaches that the ratio of radius of the core to the entire pellet is between 0.4 and 0.5 (Murai, paragraph [0009]). As the density of the core and the shell would be almost identical as the core would be 80-98% iron ore while the shell would be 100% iron ore, this corresponds to the core being 40-50% of the pellet by weight and the shell being 50-60% by weight of the pellet.
Since Holowaty discloses a core and shell but does not disclose the relative sizes of those components, one of ordinary skill would naturally look to the art to determine the appropriate ratio to use. As Murai and Holowaty teach similar layered iron pellets with carbonaceous material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a core ratio of between 0.4 to 0.5 as taught by Murai to the pellet disclosed by Holowaty, thereby combining prior art elements according to known methods to yield predictable results, see MPEP 2141(III). 

As to claim 4, Holowaty discloses where an innermost layer i.e. a core contains coarse red hematite iron ore (Holowaty, claim 1). 

As to claim 6, McGaa teaches where the internal reductant is coke, coke breeze, coal char, lignite, coal, blast furnace dust, blast furnace sludge, petroleum coke, carbon-bearing battery waste, or other carbonaceous materials (McGaa, claim 9; emphasis added to show the claimed carbonaceous material; see also McGaa, col 5, lines 1-20).

As to claim 7, while Holowaty discloses an outer layer consisting essentially of fine red hematite iron ore (Holowaty, claim 1), Holowaty does not explicitly disclose where the shell contains at least some to less than 2 wt% carbonaceous reducing agent. However, as Holowaty discloses an amount of carbonaceous reducing agent which directly abuts the claimed range, a person of ordinary skill would expect the pellets to maintain a permeability of the sintering bed which remains satisfactory during the process (Holowaty, col 3, lines 47-49). 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.

As to claim 9, while Holowaty discloses that carbonaceous fuel in sufficient quantities for sintering purposes in a conventional manner and then this mixture is charged into pelletizing drums to form the primary pellets (Holowaty, col. 3, lines 32-35), Holowaty does not explicitly disclose where the core comprises 3.1% by weight carbonaceous material. 
As noted above, McGaa teaches that the concentration of internal reductant in the green pellet can be between 2 and 20 percent (McGaa, col 5, lines 21-22; see also claim 8).
As Holowaty directs one of ordinary skill to look to the art to determine sufficient quantities of carbonaceous fuel, one would naturally look to McGaa to determine the amount to add. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 2 to 20% internal reductant such as petroleum coke as taught by McGee to the pellet disclosed in Holowaty to thereby achieve desired metallization levels to be obtained in shorter firing durations (McGaa, col 4, lines 42-45). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an amount of internal reductant such as petroleum coke in the claimed range of 3.1 % as the amount of carbon in the pellet relates to the stoichiometric amount necessary to reduce the iron oxide to metal iron and this overlapping range would produce similar amounts of conversion of iron oxide to iron. The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP 2144.05(I).

As Holowaty instructs the use of sufficient quantities of carbonaceous fuel, this shows that the amount of carbonaceous material is a result effective variable to achieving the desired reduction of the metal based upon the composition of the iron in the pellet while retaining sufficient crush strength of the pellet (Holowaty, col. 3, lines 32-35).
Discovery of optimum ranges of a result effective variable in a known process is ordinarily within the skill of art and selection of the optimum ranges within the general condition is obvious, see MPEP 2144.05.

As to claim 14, As the combination of Holowaty and McGaa disclose 2-20% internal reductant, this means that 80-98% of the core would be iron ore. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches pellets with this composition are suitable for the iron making process (Holowaty, col 2, lines 15-17) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 3134667 A of Holowaty, US 6342089 B1 of McGaa and JP 2008-214715 A (with provided English translation) of Murai as applied to claim 1 above, and further in view of CA 2560085 C of Wilhelmy.
As to claims 3 and 5, while Holowaty discloses a pellet of iron ore with an innermost layer containing coarse red hematite iron ore and carbonaceous fuel and an outer layer consisting essentially of fine red hematite iron ore (Holowaty, claim 1), Holowaty does not disclose where the iron ore comprises at least one member selected from the group consisting of magnetite, limonite, siderite, iron pyrite and goethite nor from the group consisting of limonite, siderite, iron pyrite and goethite.
Wilhelmy relates to a method for producing layered iron ore balls (Wilhelmy, pg. 2, line 20). Wilhelmy teaches providing a second feed material containing a second iron-oxide concentrate and at least one internal fuel additive; and secondary pelletizing to form a fist superficial layer over the core portion (Wilhelmy, pg. 2, lines 24-27). Wilhelmy teaches that iron ore concentrates usually contain goethite (FeO(OH)), hematite (Fe2O3), and/or magnetite (Fe3O4) (Wilhelmy, pg. 5, lines 19-20). Wilhelmy teaches that by using fine iron ore concentrates in the balls, the agglomerated balls have increased mechanical properties such as cold compression strength after firing (Wilhelmy, pg. 5, lines 16-17).
As Holowaty and Wilhelmy both relate to iron ore pellets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute goethite as taught by Wilhelmy into the iron ore pellet disclosed by Holowaty, thereby producing agglomerated balls have increased mechanical properties such as cold compression strength after firing (Wilhelmy, pg. 5, lines 16-17).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-14, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,214,788 in view of Holowaty. 
The ‘788 patent discloses a composite iron pellet having a core and shell structure where the inner core comprises iron ore and a reducing agent of carbonaceous material and an outer shell comprising unreduced iron ore (‘788 patent, claim 1). The ‘788 patent discloses the inner core is 3 – 9.5% carbonaceous material and that the pellets are fired (‘788 patent claim 1, note that firing the pellets is claimed in claim 4 of current application). The ‘788 patent discloses where the composite iron pellet comprises at least 90 wt% Fe2O3 (‘788 patent, claim 1).  
The substantive difference missing in the ‘788 patent to the independent claims is the limitation that the core and shell transition in a manner such that no clearly distinct boundary exists between the core and the shell in a cross-section of the pellet.
Holowaty shows a middle layer containing a blend of coarse red hematite iron ore, iron ore concentrates and carbonaceous fuel (Holowaty, claim 1). 
However, the method disclosed by the ‘788 patent in claim 10 matches the applicant’s method of producing the pellet; specifically, it discloses forming a core with iron ore and carbonaceous material, producing a shaped composite pellet (forming a shell), then drying the shaped iron pellet. Specifically, there is no drying between the forming of the core and the coating by the shell. Thus as noted by MPEP in section 2112, since it is produced by identical or substantially identical processes, a prima facie case obviousness has been established.
Likewise, claims 2, 4, 6-7, 9-14, and 23-25 match up to claims 2-9 of the ‘788 patent. 

Response to Arguments
With respect to the 112(a) rejection, it is agreed that applicant’s cancellation of claim 21 has rendered the issue moot and the rejection is withdrawn. 
With respect to the 103 rejection, applicant argues that the amendment to claim 1 to include that the core of the pellet comprises 93-97 by weight iron ore overcomes the art (Applicant’s remarks, pg. 7, second from last paragraph). Applicant argues that as the iron oxide content of Holowaty is 91.99% and 81.20%, Holowaty could not arrive at a pellet having a core that comprises 93-97 wt% iron ore (Applicant’s remarks, pg. 8, first full paragraph). 
However, iron ore does not have to consist completely of iron oxide. It is clear from Holowaty that the “iron ore” also includes silicon dioxide, aluminum oxide, calcium oxide, magnesium oxide, and water. As the combination of Holowaty and McGaa disclose 2-20% internal reductant, this means that 80-98% of the core would be iron ore. As such, Holowaty meets the amended claim limitation as it discloses an overlapping amount of iron ore in the core.
While applicant argues that this 93-97 wt% iron ore could not be reached by the teachings of Holowaty, applicant is conflating iron oxide with iron ore. As iron ore can include other materials, it is not relevant to claim 1 that the iron oxide content cannot reach 93-97 wt% as this is not what the claim limitation requires.

Applicant also argues that Holowaty does not disclose a core and shell that transition in a manner such that no clearly distinct boundary exists between the core and shell and applicant argues that Fig 2 in Holowaty shows three distinct layers (Applicant’s remarks, pg. 9, first full paragraph). 
However, Fig 2 in Holowaty is not a picture of the finished pellet, but merely illustrative of the invention. As such, it is highlighting that there are three different layers, but a person of ordinary skill would not interpret the drawing such that the layers must be distinct. As noted above, as Holowaty discloses the same method of making the pellet, it would be expected to exhibit the same properties and as such the core and shell that transition in a manner such that no clearly distinct boundary exists between the core and shell. 

With respect to the use of McGaa, as there is no deficiency in Holowaty, there is no need for McGaa to remedy an above deficiency.

With respect to the use of Murai, applicant argues that Murai could not be combined with Holowaty and McGaa to achieve a pellet having the percentage of iron ore of the types specified in claim 1 without rendering Holowaty’s pellet unfit for its intended purpose (Applicant’s remarks, pg. 10, first paragraph). 
However, Holowaty already discloses a core and shell iron ore pellet with carbonaceous reducing agent. As the pellet in Holowaty already discloses a core and a shell, there must be some ratio of the weight between the parts of the pellet. As Murai relates to a similar core-shell iron pellet a person of ordinary skill would have naturally looked to Murai to carry out the method of making the pellet disclosed in Holowaty. As such, the combination is obvious to one of ordinary skill and the rejection is maintained. 

With respect to the Double Patenting rejection, while applicant notes that a terminal disclaimer has been submitted rendering the rejection moot (Applicant’s remarks, pg. 10, last full paragraph), a terminal disclaimer has not been received by the Office. As such, the Double patenting rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733